Case 3:19-cv-00287-REP-RCY Document 27 Filed 02/02/21 Page 1 of 7 PagelD# 157

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
BYRON BROWN,
Petitioner,
v. Civil Action No. 3:19CV287
HAROLD W. CLARKE,
Respondent.
MEMORANDUM OPINION
Byron Brown, a Virginia state prisoner proceeding pro se,
brought this petition pursuant to 28 U.S.C. § 2254 (ECF No. 1)
challenging his conviction following a guilty plea for petit

larceny, third, or subsequent offense in the Circuit Court for the

County of Henrico, Virginia (“Circuit Court”).

I. PROCEDURAL HISTORY
Brown alleged four separate claims for relief. (Id. at 4-
5.)+ By Memorandum Order entered on February 11, 2020, the Court

granted Respondent's Motion to Dismiss with Respect to Claims One,

Two, and Three. (ECF No. 22, at 2, 8.)
With respect to Claim Four, the Court observed:

Brown complains that “Counsel misled the Court when he
stated that Petitioner had just come out of the Hanover
Court for larceny, when in fact he hadn’t.” (§ 2254

 

1 The Court employs the pagination assigned by the CM/ECF
decketing system for citations to the parties’ submissions. The
Court corrects the spelling, punctuation, and capitalization in
the quotations from the parties’ submissions.
Case 3:19-cv-00287-REP-RCY Document 27 Filed 02/02/21 Page 2 of 7 PagelD# 158

Pet. 5.) At sentencing on May 31, 2018, counsel informed
the Circuit Court that Brown

just came out of Hanover County where he was

convicted of a larceny . . . he was given a

ten-year sentence with nine years six months

suspended, . . . an active six month sentence

and they had ordered him to participate in and

complete the Salvation Army program.
(ECF No. 16-2, at 12.)?

A review of the case management system for the
Hanover Circuit Court reflects this was not an accurate
statement of Brown’s conviction in that Court as he pled
guilty to shoplifting in violation of section 18.2-103
of the Virginia Code on June 13, 2018, and was sentenced
to ten years of imprisonment with nine years suspended.3
As noted above, Respondent has not addressed this claim.
Accordingly, . . . Respondent will be directed to file
a further response addressing Claim Four.

(ECF No. 22, at 7-8.)

Respondent filed a supplemental brief in which he asserts
that Claim Four is procedurally defaulted and must be dismissed
because Brown failed to present it “to the highest state court.”

(ECF No. 24, at 4.) Brown filed a reply. (ECF No. 26.) Given

 

2 Counsel apparently made this argument in an effort
to encourage the Circuit Court to impose a similar
lenient sentence.

3 See http: //www.courts.state.va.us/main. htm
(select “Case Status and Information;” select “Circuit
Court” from drop-down menu; select hyperlink for “Case
Information;” select “Hanover Circuit Court” from drop-
down menu and select “Begin” button; type “Brown,
Byron,” and then follow “Search by Name” button; then
follow hyperlinks for “CR18000047-00"). “The Circuit
Court's docket is accessible through the Virginia
Judicial System Website. Federal Courts in the Eastern
District of Virginia regularly take judicial notice of
the information contained on this website.” McClain v.
Clarke, No. 3:13CV324, 2013 WL 6713177, at *1n.6 ({E.D.
Va. Dec. 18, 2013) (citations omitted).

2
Case 3:19-cv-00287-REP-RCY Document 27 Filed 02/02/21 Page 3 of 7 PagelD# 159

the lack of merit of Claim Four and the current state of the law,
judicial efficiency dictates simply proceeding to the merits of
Claim Four rather than discussing procedural default principles
and then deciding whether review is warranted. See Martinez v.
Ryan, 566 U.S. 1, 21-22 (2012) (Scalia, J., dissenting) (observing
that as “a consequence of today's decision the States will always
be forced to litigate in federal habeas, for all defaulted
ineffective-assistance-of-trial-counsel claims (and who knows what
other claims) ... the validity of the defaulted claim (where

collateral-review counsel was not appointed)”) ; Farthing v. Beale,

 

No. 3:16CV759-HEH, 2017 WL 2927975, at *3 (E.D. Va. July 7, 2017)

(following a similar procedure) .

If. INEFFECTIVE ASSISTANCE OF COUNSEL
To demonstrate ineffective assistance of counsel, a convicted
defendant must show first that counsel’s representation was
deficient and, second, that the deficient performance prejudiced

the defense. Strickland v. Washington, 466 U.S. 668, 687 (1984).

 

To satisfy the deficient performance prong of Strickland, the
convicted defendant must overcome the “*‘strong presumption’ that
counsel’s strategy and tactics fall ‘within the wide range of

reasonable professional assistance.’” Burch v. Corcoran, 273 F.3d

 

577, 588 (4th Cir. 2001) (quoting Strickland, 466 U.S. at 689).

The prejudice component requires a defendant to “show that there
Case 3:19-cv-00287-REP-RCY Document 27 Filed 02/02/21 Page 4 of 7 PagelD# 160

is a reasonable probability that, but for counsel’s unprofessional
errors, the result of the proceeding would have been different. A
reasonable probability is a probability sufficient to undermine
confidence in the outcome.” Strickland, 466 U.S. at 694. “The
likelihood of a different result must be substantial, not just

conceivable.” Harrington v. Richter, 562 U.S. 86, 112 (2011)

 

(citing Strickland, 466 U.S. at 693)). In analyzing ineffective
assistance of counsel claims, it is not necessary to determine
whether counsel performed deficiently if the claim is readily
dismissed for lack of prejudice. Id. at 697. That is the case
here .4

In this instance, the Court need not decide whether counsel's
statements to the Circuit Court constituted deficient performance
because Brown has failed to demonstrate that he suffered any
prejudice as a result. Strickland, 466 U.S. at 697. Simply put,

Brown has failed to show any link between counsel’s statements and

 

4 It is undisputed that trial counsel made incorrect
representations of fact to the Circuit Court about Brown's criminal
proceedings in Hanover County. (ECF No. 24, at 6.) First, counsel
told the Circuit Court that Brown had been sentenced in Hanover
County before Brown actually received his sentence. See supra at
2. Second, counsel told the Circuit Court that Brown had been
convicted of larceny, when, in fact, he had been convicted of
shoplifting. (Id.) Third, counsel told the Circuit Court that
Brown received a sentence that was six months shorter than the
sentence that he eventually received. (Id.)
Case 3:19-cv-00287-REP-RCY Document 27 Filed 02/02/21 Page 5 of 7 PagelD# 161

any negative consequences that he would not have otherwise
suffered.

Upon pleading guilty, Brown faced a maximum of five years of
incarceration. (ECF No. 16-2, at 6.) Brown’s guidelines called
for a sentence between one year, ten months and four years, eight
months. (ECF No. 16, at 8.) At one point during the proceedings,
the prosecutor commented that Brown’s guidelines were “probably

the highest I’ve ever seen for a petty larceny [third or subsequent

offence] conviction.” (ECF No. 16-2, at 10.) The Circuit Court
responded, “[w]lell, that’s because of his priors, obviously.” (Id.
at 11.)

After being informed of Brown’s record by the prosecutor, the
Circuit Court summarily rejected defense counsel’s recommendation
that Brown be allowed to participate in the Salvation Army program
that he had requested. (Id. at 10.) The prosecutor summarized
Brown’s criminal record by saying “[h]e’s done every kind of
offense,” including “abduction and murder,” “distribution of
narcotics,” and “larceny upon larceny upon larceny.” (Id.)

In pronouncing its sentence, the Court said:

Mr. Brown, you’ve been in and out of jail like a

revolving door. And you've been given many chances. I

counted seven larcenies, not including all your drug

convictions, not including the murder and the abduction.
And you’ve been given a lot of chances, and you haven't

taken advantage of them. I’m going to give a program
for you but you’re going to be incarcerated for the
program.
Case 3:19-cv-00287-REP-RCY Document 27 Filed 02/02/21 Page 6 of 7 PagelD# 162

[You are sentenced to] [f]ive years in the Department of
Corrections with one year suspended for twenty. You
serve four years with us. . . . I’m going to recommend

the ORBIT program to you. So you can take advantage of

that program. But I want you incarcerated. I want you

to, you need some structure. And I don’t think the

Salvation Army program is the structure you need. You

need more of a thumb on your shoulders.
(Id. at 14-15.)

It is apparent that the Circuit Court was far more concerned
with Brown’s prior criminal record, which is extensive, than with
what may or may not have been occurring in a contemporaneous
criminal proceeding in a neighboring jurisdiction. Indeed,
Brown’s Hanover County proceedings do not appear to have factored
into the Circuit Court’s analysis in the slightest. In any event,
Brown has utterly failed to point to anything in the record to
indicate otherwise. Thus, Brown has failed to demonstrate that he

suffered any prejudice as a result of counsel’s statements.

Accordingly, Claim Four will be DISMISSED.

IIIT. CONCLUSION
Brown's § 2254 Petition (ECF No. 1) will be denied. Brown’s
Motion to Grant [Petition] In Part (ECF No. 26) will be denied.
The action will be dismissed.
An appeal may not be taken from the final order in a § 2254
proceeding unless a judge issues a certificate of appealability

(“COA”). 28 U.S.C. § 2253(c)(1) (A). A COA will not issue unless

a prisoner makes “a substantial showing of the denial of a
Case 3:19-cv-00287-REP-RCY Document 27 Filed 02/02/21 Page 7 of 7 PagelD# 163

constitutional right.” 28 U.S.C. § 2253(c) (2). This requirement
is satisfied only when “reasonable jurists could debate whether
(or, for that matter, agree that) the petition should have been
resolved in a different manner or that the issues presented were
‘adequate to deserve encouragement to proceed further.’” Slack v.

McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle,

 

463 U.S. 880, 893-94 (1983)). Brown fails to meet this standard.
Accordingly, a certificate of appealability will be denied.

The Clerk is DIRECTED to send a copy of this Memorandum
Opinion and the accompanying Order to Brown and counsel of record.

It is so ORDERED.

/s/ a +7

Robert E. Payne

Senior United States District Judge
Richmond, Virginia
Date:

Pebruay/ 110 Ul
